PER CURIAM.
We are unable to determine from the face of the May 12, 1999, letter whether it is an integrated contract incorporating the entire agreement between the parties without indulging in at least one inference in favor of appellee. Accordingly, we conclude that there are disputed issues of fact which preclude summary judgment, see Cox v. CSX Intermodal, Inc., 732 So.2d 1092 (Fla. 1st DCA 1999); Young v. Morris Realty Co., 569 So.2d 813 (Fla. 1st DCA 1990); Pinnacle Holding, Inc. v. Biologies, Inc., 643 So.2d 642 (Fla. 2nd DCA 1994); see also Restatement (Second) of Contracts: Evidence of Prior or Contemporaneous Agreements and Negotiations § 214 (1981), and we reverse and remand for further proceedings.
WEBSTER and VAN NORTWICK, JJ. concur.
WOLF, J., dissents with written opinion.